Title: From Benjamin Franklin to Francis Coffyn, 4 August 1779
From: Franklin, Benjamin
To: Coffyn, Francis


Dear Sir
Passy, Aug. 4 1779.
Sixteen French Sailors who belonged to Cap. Cunningham having been exhanged by the Last Cartel as Americans after an Imprisonnement of near two years, are now on their Way to Dunkirk. As I am quite unacquainted with the affairs of that Ship which were managed between Mr. Deane and M. Hodge, I can say nothing to any Claims made by the People on her Account. Whatever they are, they must be adjusted in America, neither of those Gentlemen being now in Europe. But Justice as well as humanity, will induce us to assist the poor men in recovering what may be due to them. If you are acquainted with the Terms upon which they engaged, you can assist them in stating and authenticating their Demands which I will then transmit to America in order to obtain the Payment.
With great Esteem, &ca.

M. Coffin.

